Citation Nr: 0112339	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) has been 
submitted.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant served on active duty from June 1968 to 
September 1969, including service in Vietnam.   

As will be discussed in greater detail below, the appellant's 
claim of entitlement to service connection for PTSD was 
denied in an April 1991 rating decision of the  
Department of Veterans Affairs (VA) Regional Office (the RO).

This matter was last before the Board of Veterans' Appeals 
(Board) in February 1999.   The Board determined that new and 
material had not been submitted that was sufficient to reopen 
the appellant's claim of entitlement to service connection 
for PTSD.  The appellant appealed the Board's February 1999 
decision to the United States Court of Appeals for Veterans 
Claims ("Court").  On June 15, 2000,  pursuant to the 
parties' joint motion for remand, the Court vacated the 
Board's February 1999 decision and remanded the case for 
readjudication

The appellant subsequently submitted additional evidence, and 
has waived consideration of this material by the RO in 
accordance with 38 C.F.R. § 20.1304(c) (2000). 


FINDINGS OF FACT

1.  By rating decision dated in April 1991, service 
connection was denied for PTSD because of the lack of a 
cognizable stressor; the appellant did not challenge the 
rating decision by the filing of a timely notice of 
disagreement.  

2.  Evidence submitted since the April 1991 rating decision 
bears directly and substantially on the specific matter under 
consideration, is not cumulative and redundant, and is, in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The unappealed April 1991 RO decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).   

2.  New and material evidence has been received subsequent to 
the April 1991 RO decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for PTSD.  As 
noted in the Introduction, this case returns to the Board 
pursuant to a joint motion for remand, as adopted by the 
Court in June 2000.

The issue initially came to the Board based on the issue of 
whether new and material evidence which was sufficient to 
reopen the previously-denied claim had been submitted.  The 
now-vacated February 19999 Board decision determined that no 
new and material evidence had been submitted and denied the 
appellant's claim on that basis.  The joint motion for remand 
did not specifically address that question.  Rather, the 
parties agreed that the terms of a January 1997 Board remand 
had not been complied with by the RO, which constituted a 
violation of Stegall v. West, 11 vet. App. 268 (1998). 

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

The Board believes that that matter of the finality of the 
April 1991 RO decision and the submission of new and material 
evidence must be first addressed.  In the REMAND portion of 
this decision, the Board will discuss the joint motion for 
remand and other matters requiring remand of this case to the 
RO.

For the sake of clarity, the Board will first review the 
applicable law and regulations pertaining to the appellant's 
attempt to reopen his claim.  The Board will review the 
evidence of record and then proceed to its analysis.  

Relevant law and regulations

Service connection - in general

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a disability 
was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994). A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Finality and the reopening of claims by the submission of new 
and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 7105; 38 C.F.R. § 20.1103.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  See also Winters v. West, 12 Vet. 
App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio. The law therefore provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).
  
The VCAA

The Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) [to be codified 
at 38 U.S.C. § 5103A], pertaining to VA duty to assist 
veterans in the development of their claims, appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background

Evidence of record in April 1991

At the time of the April 1991 rating decision, the evidence 
of record included the  appellant's report of separation from 
the Armed Forces, reflecting that he had eleven months of 
overseas service.  He is the recipient of the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal and the Good Conduct Medal.  

The appellant's military personnel record reflects service in 
Vietnam from October 1968 to September 1969.  According to 
his record of assignments, he was an assistant messenger from 
October 1968 to January 1969 with Headquarters and 
Headquarters Company, 972d Signal Battalion; and a 
communications center specialist from January 1969 to 
September 1969 with Company D, 41st/39th Signal Battalion.  
For a short period within September 1969, the appellant was 
assigned to the 107th Signal Company.  

The appellant's service medical records revealed no 
psychiatric complaints or other abnormalities pertinent to 
this appeal.  

In March 1991, the appellant underwent a psychiatric 
examination conducted by D.S., M.D.  Relative to the 
appellant's military service, Dr. D. reported the appellant's 
account of working as a truck driver and communications 
specialist in Vietnam for one year.  Dr. D. opined that the 
appellant had chronic anxiety and depression consistent with 
a diagnosis of PTSD.    

By rating decision dated in April 1991, service connection 
was denied for PTSD, upon the finding that the evidence of 
record did not show the occurrence of an in-service stressor.  
The appellant did not appeal that decision.  The April 1991 
rating decision is the last final denial of the appellant's 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Additionally submitted evidence

Subsequent to the April 1991 rating decision, several medical 
reports and continuing treatment records were obtained 
reflecting diagnoses of PTSD, linked to the appellant's 
military service.  

As to the appellant's claimed stressors, the appellant has 
reported the following.  
[The Board observes in passing that the following material is 
grouped for convenience sake.  It appears that certain 
incidents have been reported by the appellant in slightly 
different form at different times.] 

1.  In a report of hospitalization for the period March 
to June 1994, it was noted that the appellant reported 
seeing a Vietnamese beaten to death and a person struck 
and killed by a truck while he was in service.

2.  At a May 1995 personal hearing before a hearing 
officer at the RO, the appellant reported that while in 
Vietnam serving as a messenger, he was shot at on one 
occasion but was not wounded.  

3.  Also during the May 1995 personal hearing, the 
appellant stated that he saw a Vietnamese soldier being 
beaten to death in the Vietnamese Army camp adjacent to 
his installation.  

4.  The appellant further stated during the May 1995 
personal hearing that he observed another soldier walk 
into the rear rotor blade of a helicopter.  However, 
when asked if he could further inform the hearing 
officer of this incident, the appellant responded 
"no."  

5.  During the course of a June 1995 VA mental disorders 
examination, the appellant reported that while in 
Vietnam, his installation was "constantly shelled by 
enemy artillery and he felt helpless since he was not 
allowed to carry a weapon."  

6.  By telefax received on February 23, 2001, the 
appellant submitted a copy of an extract of the Duty 
Officer's Log for Headquarters, 53d General Support 
Group, located at Vung Tau, Vietnam for the evening of 
February 26, 1969.  The entry reflects that the duty 
officer recorded the receipt of a message indicating 
that "Baria was mortared."  The appellant also 
submitted a copy of a communications plan outline for 
the installation known as Baria, dated in October 1967, 
indicating that the appellant's unit (Company D, 
41st/39th Signal Battalion) had provided direct support 
maintenance of signal equipment at Baria, and it was 
then announced the unit's support would continue.    

Analysis

As noted, the appellant's claim was denied in April 1991 
because the evidence of record did not show the occurrence of 
an in-service stressor while he was assigned to Vietnam.  In 
April 1991, the record showed that one of the appellant's 
assignments while in Vietnam was a communications center 
specialist assigned to Company D., 41st/39th Signal Battalion.

Submitted directly to the Board in February 2001, and 
therefore plainly "new" to this inquiry, are the Staff Duty 
Officer's journal entry of February 26, 1969, and the 
communications plan outline, detailing signal support for the 
Baria installation.  This evidence is also clearly 
"material" within the meaning of 38 C.F.R. § 3.156(a), 
because in its whole, it reflects that an element of the 
appellant's unit may have been subjected to shelling in 
February 1969, therefore leading to the possibility that the 
appellant himself was subjected to such shelling.  

Because this evidence suggests that at least some element of 
the appellant's unit was stationed at a location where its 
members could have been subjected to instances sufficient to 
constitute stressors, the Board is of the opinion that this 
information contributes to a more complete picture of the 
circumstances surrounding the claimed origin of the 
appellant' disability.  In Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), it was noted that such evidence could be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.  The Board 
believes that this case presents a similar circumstance.
  
For the reasons and bases expressed above, the Board 
concludes that new and material evidence which is sufficient 
to reopen the appellant's claim has been presented.  
Accordingly, the claim is reopened.  

As set forth in detail in the REMAND section below, this 
issue will be remanded for further development of the 
evidence, as well as for compliance with the Court's order of 
June 2000.  
ORDER

New and material evidence having been presented, the 
appellant's claim of entitlement to service connection for 
PTSD is reopened.  


REMAND

Reasons for remand

The joint motion for remand

Examination of the joint motion for remand reveals that the 
parties agreed that the Board had failed to ensure the RO's 
compliance with a January 1997 remand, in violation of  the 
Court's decision in Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Specifically, the parties noted that with regard to 
the appellant's claimed witnessing of a fellow soldier being 
killed when he walked into a helicopter rotor, the United 
States Army and Joint Services Environmental Support Group 
(ESG) (presently the U.S. Armed Services Center for Research 
of Unit Records [USASCRUR]) had advised the RO that it 
required additional information from the appellant in order 
to research this account.  In the joint motion for remand, 
the parties noted that the RO had failed to contact the 
appellant in order to obtain this clarifying information.  
Accordingly, upon remand, the RO will be directed to comply 
with this order.  

The VCAA

As alluded to above, during the pendency of this matter, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was made 
law.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Critical to this matter, the VCAA provides that a 
claimant for VA benefits has the responsibility to present 
and support a claim."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. § 5107(a)].

Also as noted above, the VCAA becomes operative once it has 
been determined that new and material evidence has been 
submitted.

The Board observes that the appellant has very recently 
advised the Board through counsel that he has "waived" 
further assistance by VA in the development of this claim.   
See telefax from appellant through counsel, dated February 
23, 2001.  

Notwithstanding the appellant's argument that with such a 
waiver, "remand for any reason . . . is contrary to law," 
the Board has found no support in regulation, statute, or 
case law that would permit the acceptance of such a waiver by 
the Board.  The Board is subject to an Order of the Court in 
essence directing it to remand this case due to the Stegall 
violation identified in the accompanying joint motion for 
remand.
The Board will follow the terms of the Court Order.  In 
addition, the VCAA places certain statutory obligations 
pertaining to the duty to assist on the Board.  The Board 
cannot ignore its statutory responsibility.     

The appellant and his attorney are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Receipt of the appellant's February 2001 submission, 
discussed above, warrants further inquiry by the National 
Archives and Records Administration.  The appellant has 
maintained that his unit was under constant shelling by enemy 
forces. Accordingly, upon remand, the RO will be directed to 
obtain copies of the Duty Officer's Logs for Headquarters, 
53d General Support Group for the period of the appellant's 
assignment (January 1969 to September 1969), as that unit was 
apparently supervisory to the Baria installation, as alluded 
to by the appellant.  

The appellant's other arguments pertaining to the sufficiency 
of the evidence are directed to the RO for consideration.  

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
through his representative and request 
any clarifying information as to the 
name, rank, date, time, place and 
circumstances of the death of the 
individual alleged by the appellant to 
have been killed by walking into a 
helicopter rotor.  The appellant must 
also be invited to submit any other 
substantiating data as to any of the 
claimed stressors.

2.  After receipt of the appellant's 
reply, the RO should obtain from the 
USASCRUR and, if necessary from the 
National Archives and Records 
Administration, copies of any Duty 
Officer's Logs for Headquarters, 53d 
General Support Group for the period of 
the appellant's assignment (January 1969 
to September 1969); and a copy of the 
appellant's military personnel file.

3.  The RO should take such additional 
development  action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
statutes, regulations, and directives 
applicable with regard to the duty to 
assist a claimant for VA benefits in the 
development of a claim, to include the 
VCAA.  Following such development, the RO 
should review and readjudicate the claim.  
If any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case. The 
appellant and his representative should 
be given an appropriate period of time in 
which to respond.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


